                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN EARL LEBO, JR.,                        :   CIVIL ACTION NO. 1:13-CV-1637
                                            :
                     Petitioner             :   (Judge Sylvia H. Rambo)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF
                                            :
PENNSYLVANIA,
                                            :
                     Respondent             :

                                        ORDER

      AND NOW, this 1st day of May, 2019, upon consideration of the motion (Doc.

14) filed by pro se petitioner John Earl Lebo, Jr. (“Lebo”), seeking an order

compelling the state court to resentence him in accordance with the court’s order

in Lebo v. Wetzel, No. 1:13-CV-1637, Doc. 23 (M.D. Pa. June 7, 2016) (Rambo, J.),

wherein the court granted Lebo’s petition for writ of habeas corpus in light of the

United States Supreme Court’s decisions in Miller v. Alabama, 567 U.S. 460 (2012),

and Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718 (2016), and further upon

consideration of the report (Doc. 17) of Magistrate Judge Martin C. Carlson, which

recommends that we deny Lebo’s motion (Doc. 14) as moot and as premature and

unexhausted, and it appearing that no party has objected to the report, see FED.

R. CIV. P. 72(b)(2), and the court noting that the failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter
of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

being in agreement with Judge Carlson’s recommendation, and concluding that

there is no clear error on the face of the record, IT IS HEREBY ORDERED that:

   1) The report (Doc. 30) of Magistrate Judge Carlson is ADOPTED

   2) Petitioner’s motion to compel re-sentencing (Doc. 27) is DENIED without
      prejudice as either moot, premature, or unexhausted.

   3) The court finds no basis to issue a certificate of appealability. See 28 U.S.C. §
      2253(c); see also 28 U.S.C. § 2254 Rule 11(a).



                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge




                                           2
